      Case 2:19-cv-00194-RMP        ECF No. 57    filed 05/18/20   PageID.685 Page 1 of 2


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
1                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                     May 18, 2020
2
                                                                         SEAN F. MCAVOY, CLERK



3

4

5                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      JOSHUA C. BUTLER, an individual,
8                                                    NO: 2:19-CV-194-RMP
                                  Plaintiff,
9                                                    ORDER OF DISMISSAL WITH
            v.                                       PREJUDICE
10
      G4S SECURE SOLUTIONS (USA),
11    INC.,

12                                Defendant.

13

14         BEFORE THE COURT is Plaintiff’s Notice of Dismissal with Prejudice, ECF

15   No. 56. Having reviewed the Notice and the record, the Court finds good cause to

16   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Notice of Dismissal with Prejudice, ECF No. 56, is

18               APPROVED.

19         2. Plaintiff’s Complaint and all claims therein are dismissed with prejudice

20               and without fees or costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00194-RMP     ECF No. 57    filed 05/18/20   PageID.686 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED May 18, 2020.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
